 

 

Exhibit 10.21

 

CPM MEDICAL CONSULTANTS, LLC

 

AMENDMENT TO THE STOCKING AND SUBDISTRIBUTION AGREEMENT

 

This amendment to the stocking and subdistribution agreement ("Amendment"),
dated as of January 1st, 2020 ("Effective Date"), is entered into by and between
CPM Medical Consultants, LLC, a Texas Limited Liability Company having its
principal place of business at 1565 N. Central Expressway, Suite 200,
Richardson, TX 75080 ("Distributor"), and MedUSA Group, LLC, a Texas series
limited liability company having its principal place of business at Dominion
Plaza 17304 Preston Rd, ste 800 Dallas, Tx 75252 ("Subdistributor", and together
with Distributor, the "Parties," and each, a "Party").

 

Whereas, both Parties agree to amend the agreement to allow the Distributor to
bill all revenues for the Subdistributor and pay the Subdistributor a rate of
45% of the total sales of the case.

Compensation will be made on all collected sales by the 15th of the following
month.

 

 

 

 

Now therefore, the parties hereto agree that the Agreement is amended as
follows:

 

 

1.

The amendment to the Agreement is amended to change the billing and commission
rate

 

2.

Except as amended hereby, the Agreement remains in full force and effect as
written.

 

 

 

 

 

 

 

In Witness Whereof, both parties have executed this Amendment effective as of
the Effective Date.

 

CPM Medical Consultants, LLC

MedUSA Group, LLC

/s/ Christopher C. Reeg

/s/ Mark W. Brooks

Name: Christopher C. Reeg

Name: Mark W. Brooks

Title: COO

Title: Manager

Date: February 24, 2020

Date: February 24, 2020

 

 

 

 

 